DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 20 is directed toward “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. when the broadest reasonable interpretation of a claim covers signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter (see In re Nuijten, 500 F.3d 1346, 1356 - 1357 (Fed Cir.2007)). Therefore claims 20 is directed to non-statutory subject matter.  A claims drawn to such as computer readable medium that covers both transitory and non-transitory embodiments may amended to narrow the claim cover only statutory embodiments to avoid rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 6, 8 – 14, 16, and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandagopalan et al (US 2007/0242621) in view of Kobayashi et al (US 2017/0317729). 
Regarding claim 1, Nandagopalan et al teach a method of controlling directional communication equipment (see abstract), implemented by a communication device (see figure 21), the method comprising: determining a distance for directionally sensing spectral conditions (see paragraph 0010, figure 5, table 1); jointly selecting a sensing sensitivity with which to directionally sense the spectral conditions based on the distance (see abstract, paragraphs 0010, 0077 “carrier sensing”); directionally sensing the spectral conditions according to the selected sensing sensitivity (see figure 18, component 1806 “monitoring transmissions utilizing threshold”); and determining whether or not to transmit based on whether or not the sensed spectral conditions indicate a spectral energy level that is below or above an energy threshold, respectively (see figure 17, step 1708 and paragraph 0107 “a determination can be made as to whether the medium is clear for transmission”). Nandagopalan et al does not expressly disclose selecting an antenna beamwidth based on a distance. However, in analogous art, Kobayashi et al teach selecting an antenna beamwidth and sensing sensitivity based on a distance (see figure 10, relationship between antenna sensitivity, and distance). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to jointly select the antenna beamwidth and sensitivity based on a distance. The motivation or suggestion to do so is to improve the throughput of the communication in a mobile device.
Regarding claim 2, which inherits the limitations of claim 1, Nandagopalan et al in view of Kobayashi et al further teach further comprising determining a carrier frequency in which to directionally sense the spectral conditions, wherein jointly selecting the antenna beamwidth and sensing sensitivity is further based on the carrier frequency (see Nandagopalan, paragraph 0062, equation 1 f is the carrier frequency).
Regarding claim 3, which inherits the limitations of claim 1, Nandagopalan et al in view of Kobayashi et al further teach wherein jointly selecting the antenna beamwidth and sensing sensitivity comprises selecting a predefined beamwidth and sensitivity combination from a plurality of predefined beamwidth and sensitivity combinations (see Kobayashi figure 10, relationship between antenna sensitivity, and distance).
Regarding claim 4, which inherits the limitations of claim 1, Nandagopalan et al in view of Kobayashi et al further teach wherein the plurality of predefined beamwidth and sensitivity combinations is one of multiple sets of predefined beamwidth and sensitivity combinations , each set corresponding to a respective carrier frequency (see Kobayashi figure 10, relationship between antenna sensitivity, and distance). Nandagopalan disclose that path loss specific distance is depended on the carrier frequency (see paragraph 0062). Thus having beamwidth and sensitivity combination for multiple carrier frequency is within the scope of one of ordinary skilled in the art.
Regarding claim 6, which inherits the limitations of claim 1, Nandagopalan et al in view of Kobayashi et al further teach further comprising: transmitting in a direction of a remote device responsive to the spectral energy level being below the energy threshold (see figure 17, component 1706 “transmit RTS”); and changing at least one of the selected antenna beamwidth and sensing sensitivity based on a determination of whether or not the transmission was successfully received by the remote device (see figure 8, step 1810, “determine power” and paragraph 0107).
Regarding claim 8, which inherits the limitations of claim 6, Nandagopalan et al in view of Kobayashi et al further teach wherein changing at least one of the selected antenna beamwidth and sensing sensitivity comprises selecting a wider antenna beamwidth responsive to determining that the transmission was not successfully received by the remote device (see Nandagopalan et al figure 18 and Kobayashi et al, see figure 10, relationship between antenna sensitivity, and distance).
Regarding claim 9, which inherits the limitations of claim 6, Nandagopalan et al in view of Kobayashi et al further teach wherein changing at least one of the selected antenna beamwidth and sensing sensitivity comprises selecting a less sensitive sensing sensitivity responsive to determining that the transmission was successfully received by the remote device (see Nandagopalan et al figure 18 and Kobayashi et al, see figure 10, relationship between antenna sensitivity, and distance).
Regarding claim 10, which inherits the limitations of claim 9, Nandagopalan et al in view of Kobayashi et al further teach wherein selecting the less sensitive sensing sensitivity is further responsive to the successfully received transmission comprising more than a threshold number of successfully received transmission bursts (see Nandagopalan et al figure 18 and Kobayashi et al, see figure 10, relationship between antenna sensitivity, and distance).
Regarding claim 11, the claimed communication device including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 12, which inherits the limitations of claim 11, the claimed communication device including the features corresponds to subject matter mentioned above in the rejection of claim 2 is applicable hereto.
Regarding claim 13, which inherits the limitations of claim 11, the claimed communication device including the features corresponds to subject matter mentioned above in the rejection of claim 3 is applicable hereto.
Regarding claim 14, which inherits the limitations of claim 11, the claimed communication device including the features corresponds to subject matter mentioned above in the rejection of claim 4 is applicable hereto.
Regarding claim 16, which inherits the limitations of claim 11, the claimed communication device including the features corresponds to subject matter mentioned above in the rejection of claim 6 is applicable hereto.
Regarding claim 18, which inherits the limitations of claim 16, the claimed communication device including the features corresponds to subject matter mentioned above in the rejection of claim 8 is applicable hereto.
Regarding claim 19, which inherits the limitations of claim 16, the claimed communication device including the features corresponds to subject matter mentioned above in the rejection of claim 9 is applicable hereto.
Regarding claim 20, the claimed computer readable medium including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.

Claim(s) 5, 7, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandagopalan et al (US 2007/0242621) in view of Kobayashi et al (US 2017/0317729) and further in view of Bhorkar et al (US 2016/0135055)
Regarding claim 5, which inherits the limitations of claim 1, Nandagopalan et al in view of Kobayashi et al does not expressly disclose that sensing sensitivity comprises sensing for at least 20 microseconds. However, in analogous art, Bhorkar et al teach wherein directionally sensing the spectral conditions according to the selected antenna beamwidth and sensing sensitivity comprises sensing for at least 20 microseconds (see paragraph 0036). Therefore it would have been obvious to an ordinary skilled in the art at the time the invention was filed to sensing for at least 20 microseconds. The motivation or suggestion to dos so is to comply with LTE standard specification.
Regarding claim 7, which inherits the limitations of claim 6, Nandagopalan et al in view of Kobayashi et al does not expressly disclose that waiting for at least a randomly determined duration after determining to transmit before transmitting. However, in analogous art, However, in analogous art, Bhorkar et al teach further comprising waiting for at least a randomly determined duration after determining to transmit before transmitting (see figure 1, “back off”, and paragraph 0030). Therefore it would have been obvious to an ordinary skilled in the art at the time the invention was filed to waiting for at least a randomly determined duration. The motivation or suggestion to do so is to prevent numerous wireless devices with the same value for W all trying to access the medium at the same time (see paragraph 0030).
Regarding claim 15, which inherits the limitations of claim 11, the claimed communication device including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.
Regarding claim 17, which inherits the limitations of claim 16, the claimed communication device including the features corresponds to subject matter mentioned above in the rejection of claim 7 is applicable hereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633